Case 1:17-cv-11436-TLL-PTM ECF No. 99, PageID.1619 Filed 01/25/19 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

RANDY GUINN,

              Plaintiff,                          Case No: 1:17-cv-11436-TLL-PTM
                                                  Hon. Thomas L. Ludington
vs.                                               Mag. Judge Patricia T. Morris

PRAXAIR, INC., FIBA TECHNOLOGIES,
INC., FIKE CORPORATION, AND
CHART INDUSTRIES, INC.

              Defendants.
______________________________________________________/

 CONYBEARE LAW OFFICE, P.C.                 THOMAS, DEGROOD & WITENOFF, P.C.
 BARRY CONYBEARE (P52056)                   STEPHEN L. WITENOFF (P29815)
 Attorney for Plaintiff                     Attorneys for Defendant Fike Corporation
 519 Main Street                            400 Galleria Officentre, Suite 550
 Saint Joseph, MI 49085                     Southfield, MI 48034
 (248) 983-0561                             (248) 353-4450
 barry@conybearelaw.com                     switenoff@thomasdegrood.com

 COLLINS EINHORN FARRELL PC                 SEGAL McCAMBRIDGE SINGER &
 THERESA M. ASOKLIS (P42709)                MAHONEY
 RICHARD A. JOSLIN (P47510)                 DAVID J. YATES (P49405)
 JAMES J. HUNTER (P74829)                   ERIC P. CONN(P64500)
 Attorneys for Defendant Praxair, Inc.      MICHAEL P. WISNIEWSKI (P77343)
 4000 Town Center, 9th Floor                Attorneys for Defendant FIBA
 Southfield, MI 48075                       3947 Thirteen Mile Road, Suite 203
 (248) 355-4141                             Novi, MI 48377
 theresa.asoklis@ceflawyers.com             (248) 994-0095
 james.hunter@ceflawyers.com                dyates@smsm.com econn@smsm.com
                                            mwisniewski@smsm.com




                               (caption continued on next page)
Case 1:17-cv-11436-TLL-PTM ECF No. 99, PageID.1620 Filed 01/25/19 Page 2 of 7




 JOHNSON LAW, PLC                         LEWIS, BRISBOIS, BISGAARD & SMITH,
 VEN R. JOHNSON (P39219)                  LLP
 THOMAS W. WAUN (P34224)                  RYAN K. RUBIN (OH Bar No: 0077367)
 MICHAEL E. FREIFELD (P48198)             Attorney for Defendant Chart Industries
 Attorneys for Plaintiff                  1375 East 9th Street, Suite 2250
 Capitol Theater Building                 Cleveland, OH 44114
 140 E. 2nd St., Ste. 201                 (216) 344-9422
 Flint, MI 48502                          ryan.rubin@lewisbrisbois.com
 (810) 695-6100
 vjohnson@venjohnsonlaw.com
 twaun@venjohnsonlaw.com
______________________________________________________/

                              NOTICE OF HEARING

TO: ALL COUNSEL OF RECORD

      PLEASE TAKE NOTICE that the attached Unopposed Motion to Compel

Production in the above-entitled cause will be brought on for hearing and

disposition before Judge Thomas L. Ludington of the U.S. District Court, on a date

to be determined by the Court.

                                         Respectfully submitted,

                                         COLLINS EINHORN FARRELL PC


                                  By:    /s/ James J. Hunter_________________
                                         THERESA M. ASOKLIS (P42709)
                                         RICHARD A. JOSLIN (P47510)
                                         JAMES J. HUNTER (P74829)
                                         Attorneys for Defendant Praxair
                                         4000 Town Center, 9th Floor
                                         Southfield, Michigan 48075
                                         (248) 355-4141
Dated: January 25, 2019


                                           2
Case 1:17-cv-11436-TLL-PTM ECF No. 99, PageID.1621 Filed 01/25/19 Page 3 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

RANDY GUINN,

              Plaintiff,                          Case No: 1:17-cv-11436-TLL-PTM
                                                  Hon. Thomas L. Ludington
vs.                                               Mag. Judge Patricia T. Morris

PRAXAIR, INC., FIBA TECHNOLOGIES,
INC., FIKE CORPORATION, AND
CHART INDUSTRIES, INC.

              Defendants.
______________________________________________________/

 CONYBEARE LAW OFFICE, P.C.                 THOMAS, DEGROOD & WITENOFF, P.C.
 BARRY CONYBEARE (P52056)                   STEPHEN L. WITENOFF (P29815)
 Attorney for Plaintiff                     Attorneys for Defendant Fike Corporation
 519 Main Street                            400 Galleria Officentre, Suite 550
 Saint Joseph, MI 49085                     Southfield, MI 48034
 (248) 983-0561                             (248) 353-4450
 barry@conybearelaw.com                     switenoff@thomasdegrood.com

 COLLINS EINHORN FARRELL PC                 SEGAL McCAMBRIDGE SINGER &
 THERESA M. ASOKLIS (P42709)                MAHONEY
 RICHARD A. JOSLIN (P47510)                 DAVID J. YATES (P49405)
 JAMES J. HUNTER (P74829)                   ERIC P. CONN(P64500)
 Attorneys for Defendant Praxair, Inc.      MICHAEL P. WISNIEWSKI (P77343)
 4000 Town Center, 9th Floor                Attorneys for Defendant FIBA
 Southfield, MI 48075                       3947 Thirteen Mile Road, Suite 203
 (248) 355-4141                             Novi, MI 48377
 theresa.asoklis@ceflawyers.com             (248) 994-0095
 james.hunter@ceflawyers.com                dyates@smsm.com econn@smsm.com
                                            mwisniewski@smsm.com




                               (caption continued on next page)
Case 1:17-cv-11436-TLL-PTM ECF No. 99, PageID.1622 Filed 01/25/19 Page 4 of 7




    JOHNSON LAW, PLC                      LEWIS, BRISBOIS, BISGAARD & SMITH,
    VEN R. JOHNSON (P39219)               LLP
    THOMAS W. WAUN (P34224)               RYAN K. RUBIN (OH Bar No: 0077367)
    MICHAEL E. FREIFELD (P48198)          Attorney for Defendant Chart Industries
    Attorneys for Plaintiff               1375 East 9th Street, Suite 2250
    Capitol Theater Building              Cleveland, OH 44114
    140 E. 2nd St., Ste. 201              (216) 344-9422
    Flint, MI 48502                       ryan.rubin@lewisbrisbois.com
    (810) 695-6100
    vjohnson@venjohnsonlaw.com
    twaun@venjohnsonlaw.com
______________________________________________________/

                    DEFENDANT PRAXAIR, INC.’S
             UNOPPOSED MOTION TO COMPEL PRODUCTION

        Defendant Praxair, Inc., through its attorneys Collins Einhorn Farrell PC,

asks this Court to enter an order compelling the production of the raw test data

from neurological testing performed by Dr. Robert Louis Heilbronner, a clinical

neuropsychologist, on plaintiff Randy Guinn. In this case, Dr. Heilbronner has

opined that, “directly due to the 12/22/14 incident,” Guinn has suffered numerous

cognitive and emotional deficits.1

        In reaching that opinion, Dr. Heilbronner has admittedly relied on numerous

tests that were administered and scored by one of his graduate assistants.2 Dr.

Heilbronner has refused, however, to disclose the raw data underlying those tests




1
 Exhibit 1, Dr. Heilbronner’s Neuropsychological Evaluation, p 5.
2
 See Exhibit 2, Dr. Heilbronner’s Deposition Transcript, p 18; see also Ex. 1, Dr.
Heilbronner’s Neuropsychological Evaluation, pp 3-4.
                                       2
Case 1:17-cv-11436-TLL-PTM ECF No. 99, PageID.1623 Filed 01/25/19 Page 5 of 7




based on his understanding of legal and ethical principles relative to

psychologists—unless there is a court order:

      Q.     What I’d like to do is mark your entire file as Exhibit No. 2, if
             that’s possible.

      A.     Well, that’s fine, but the caveat that the raw test data is
             something that I cannot release and will not release to a non-
             psychologist, according to the Illinois law and the
             recommendations, if you will, of the American Psychological
             Association, ethical principles.

      Q.     I assume you will release it according to a court order from a
             federal judge, correct?

      A.     Indeed.[3]

      Under Federal Rule of Civil Procedure 26(a)(2), a party’s experts are

undisputedly required to disclose “the facts or data considered by the witness in

forming them[.]”4 The Sixth Circuit Court of Appeals, following “the ‘overwhelming

majority’ of courts,” has interpreted and applied Rule 26(a)(2) broadly, “holding

that Rule 26 creates a bright-line rule mandating disclosure of all documents,

including attorney opinion work product, given to testifying experts.”5 And district



3
  Ex. 2, Dr. Heilbronner’s Deposition Transcript, pp 12-13; see also pp 18 (“I’m
reticent to give the exact item, again, for the reason that I can’t disclose the test
results to anyone except another psychologist for test security issues.”), 19 (“I’m not
trying to be difficult about that, but I respectfully refuse to give the specific test
items from the protocol for the reasons I stated before.”).
4
  Fed. R. Civ. P. 26(a)(2)(B)(ii).
5
  Regional Airport Authority of Louisville v. LFG, LLC, 460 F.3d 697, 716-717 (6th Cir.
2006).
                                              3
Case 1:17-cv-11436-TLL-PTM ECF No. 99, PageID.1624 Filed 01/25/19 Page 6 of 7




courts in Michigan, as well as other states, have likewise recognized that parties are

required to disclose raw test data that experts relied on in forming their opinions.6

      As a result, Praxair is entitled to the raw test data that Dr. Heilbronner relied

on in reaching his opinion in this case. Praxair sought concurrence from counsel for

Guinn in the relief requested in this motion. Although Guinn’s counsel would not

stipulate to the relief requested, he does not oppose this request. Accordingly,

Praxair asks this Court to enter an order compelling the production of the raw test

data from neurological testing performed by Dr. Heilbronner.

                                        Respectfully submitted,

                                        COLLINS EINHORN FARRELL PC


                                 By:    /s/ James J. Hunter_____________
                                        THERESA M. ASOKLIS (P42709)
                                        RICHARD A. JOSLIN (P47510)
                                        JAMES J. HUNTER (P74829)
                                        Attorneys for Defendant Praxair
                                        4000 Town Center, 9th Floor
                                        Southfield, Michigan 48075
                                        (248) 355-4141
Dated: January 25, 2019


6
  See, e.g., Spencer v. Huron County, Case No. 15-cv-12209 (E.D. Mich., September 2,
2016); 2016 WL 4578102, *4 (ordering the defendants “to provide copies of the
examiner’s notes, dictation tapes, or any other documents used and/or or referenced
in generating the expert’s report”); Hirschheimer v. Associated Metals & Minerals Corp.,
Case No. 94 CIV. 6155 (JKF) (S.D. N.Y., December 12, 1995); 1995 WL 736901, *5
(ordering the defendant “to disclose the raw data from the MMPI-II if it intends to
call either Dr. Cancro or Dr. Maxfield as a witness at trial, since the data forms part
of the basis for their expert testimony”).
                                            4
Case 1:17-cv-11436-TLL-PTM ECF No. 99, PageID.1625 Filed 01/25/19 Page 7 of 7




                               Certificate of Service

The undersigned hereby certifies that on January 25, 2019, my assistant Sarah Sosa

filed the foregoing papers with the Clerk of the Court, and all interested parties of

record via United States District Court Eastern District of Michigan Northern

Division E-Filing System.


                                By:    /s/ James J. Hunter_____________
                                       THERESA M. ASOKLIS (P42709)
                                       RICHARD A. JOSLIN (P47510)
                                       JAMES J. HUNTER (P74829)




                                         5
